Title: To Benjamin Franklin from John Paul Jones, 3 March 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’Orient March 3d. 1780.
I had the Honor to write to your Excellency the 21st: & 25th: Ulto.— We have hitherto had no Assistance from the Port and I now hope to get the Alliance ready with out them.— The Arms for the Continent if I am to take them on board the Alliance will be wanted soon as they cannot so well be Stowed after we begin to fill Water.
I wish for the determination respecting the Wine Brig that was taken last Summer bound from Bourdeaux for Dublin for I find that this long Suspence gives great uneasiness and hurts the Service.
It gives me pain to Complain of any man, but you will Judge whether I have not reason when I tell you that M. Schweighauser refuses to settle with Mr: Williams for my part of the Rangers Prizes that have been 22 months in his Hands.— And for which I have not to this instant received any payment.— Whoever behave in that manner deserve a harsher Name than I shall now give them.—
The Conduct of M C. requires at least an explanation. M S—— as I understand Writes that the monies for Settling the Affairs of the Armament lately under my command has been lodged in the hands of a Banker at Paris ever since the begining of November at the disposal of M C.— M C—— has impowered no person here to act in that Business.— He writes this Note in French to Mr: Gourlade by last post— “When you have need of Money draw on me at Four Usances.” —without saying a Single Word to explain for what purpose the money is to be applied:— Besides, no Man I believe can raise Money on M C’s Bills without further Security and a discount.— Why not therefore draw Bills on the Banker with whom the funds are Lodged? And why has he not given Orders to do this much Sooner?— As the Men engaged to serve with me they naturally look to me for their Right and I naturally demand it on their behalf.
I beg Pardon for giving you this trouble.— I would write to M C.— but he has not Answered my last.— I hope however that he will immediately make the necessary and Just arrangements and so acquit himself of the Duty he has Undertaken that I may not be reduced to the necessity of mentioning his Name a Second time to his Superiors.—
Unless you disapprove of the within letter to the Countess of Selkirk I must beg you to forward it by the Surest Conveyance.—
With the highest esteem and Respect I am your Excellency’s most Obedient and most hum Servt.

N.B. As there is a dispute about the Cannon that M: Bonfield sent here from Bourdeaux for the Bon H Richard; and as they were bought very Cheap and are well adapted for the Ships now Building in America, I could take them on board instead of a Quantity of Shingle ballast—If you Can make the necessary Arrangements. The Eighteen pounders are of a good length and Quality and Cost me much pains to procure them.
His Excellency B. Franklin Esqr: &c. &c.

 
Notation: J.P. Jones. L’orient. March 3. 80
